FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JUAN D. VEGA, JR.,                      No. 13-35311
                Plaintiff-Appellant,
                                           D.C. No.
                 v.                     2:11-cv-00632-
                                             RSM
UNITED STATES OF AMERICA;
PIONEER HUMAN SERVICES, DBA
Pioneer Fellowship House                  OPINION
Residential Reentry Center, AKA
Pioneer Industries Inc., a WA
Corporation; HEATHER MCINTYRE,
in her official capacity as Counselor
of Pioneer Fellowship House
Residential Reentry Center, and in
her individual capacity;
BERNADETTE MATHIS, in her official
capacity as Counselor of Pioneer
Fellowship House Residential
Reentry Center, and in her individual
capacity; KRISTEN CORTEZ, in her
official capacity as Counselor of
Pioneer Fellowship House
Residential Reentry Center, and in
her individual capacity; STEPHANIE
JONES, in her official capacity as
Counselor of Pioneer Fellowship
House Residential Reentry Center,
and in her individual capacity;
DONALD JACKSON, in his official
2               VEGA V. UNITED STATES


capacity as Pioneer Fellowship
House Residential Reentry Center
Home Confinement
Coordinator/Center Discipline
Committee Chairperson, and in his
individual capacity; WILLIAM
BROWN, in his official capacity as
Manager of the Federal Bureau of
Prisons Community Corrections
Office in Seattle, Washington, and in
his individual capacity; KEVIN
STRAIGHT, in his official capacity as
employee in the Federal Bureau of
Prisons Community Corrections
Manager’s Office in Seattle,
Washington, and in his individual
capacity; ORANDA PHILLIPS, in her
official capacity as employee in the
Federal Bureau of Prisons
Community Corrections Manager’s
Office in Seattle, Washington, and in
her individual capacity,
                Defendants-Appellees.



      Appeal from the United States District Court
        for the Western District of Washington
      Ricardo S. Martinez, Chief Judge, Presiding

       Argued and Submitted December 4, 2017
                Seattle, Washington

                 Filed February 7, 2018
                    VEGA V. UNITED STATES                            3

 Before: Richard C. Tallman and Paul J. Watford, Circuit
   Judges, and Richard F. Boulware II, * District Judge.

                   Opinion by Judge Tallman


                          SUMMARY **


                      Prisoner Civil Rights

    The panel affirmed the district court’s dismissal of a
former prisoner’s putative claims brought under Bivens v.
Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971), alleging that private employees of a residential
reentry center violated his First Amendment right to court
access and his Fifth Amendment right to procedural due
process.

    The panel declined to expand Bivens to include
plaintiff’s First and Fifth Amendment claims against private
employees of a residential reentry center. The panel held
that because neither the Supreme Court nor this Court have
expanded Bivens in the context of a prisoner’s First
Amendment access to court or Fifth Amendment procedural
due process claims arising out of a prison disciplinary
process, the circumstances of plaintiff’s case against private
defendants plainly presented a “new context” under Ziglar
v. Abbasi, 137 S. Ct. 1843, 1854 (2017). The panel held that

    *
      The Honorable Richard F. Boulware II, United States District
Judge for the District of Nevada, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
4                 VEGA V. UNITED STATES

plaintiff had adequate alternative remedies for relief against
the alleged violations of his First and Fifth Amendment
rights by the private defendants. The panel noted that
plaintiff could have sought review under the Administrative
Remedy Program, the Unit Discipline Committee or could
have brought state claims. The panel addressed plaintiff’s
remaining claims against the federal defendants in a
concurrently filed memorandum disposition.


                        COUNSEL

Nicole A. W. Abercrbomie (argued) and Jon W. Monson,
Cable Huston LLP, Portland, Oregon, for Plaintiff-
Appellant.

Teal Luthy Miller (argued), Assistant United States
Attorney; Annette L. Hayes, United States Attorney; United
States Attorney's Office, Seattle, Washington; for
Defendant-Appellee United States William Brown, Kevin
Straight, and Oranda Phillips.

Robert L. Bowman (argued) and William F. Knowles, Cozen
O’Connor, Seattle, Washington, for Defendant-Appellee
Pioneer Human Services.
                  VEGA V. UNITED STATES                       5

                          OPINION

TALLMAN, Circuit Judge:

    Juan Vega, Jr. was transferred from federal prison to a
Seattle non-profit residential reentry center to complete the
remainder of his prison sentence. There, he alleged that
federal and private employees conspired to remove him from
the halfway house known as Pioneer House, ostensibly
based on his race and for asserting his First Amendment
rights, by filing a false incident report. After his return to a
federal detention center based on that incident report, the
Federal Bureau of Prisons (“FBOP”) reversed the sanction
and returned Vega to a reentry program. Vega filed suit
alleging violations of his First and Fifth Amendment rights
under the implied cause of action theory adopted by the
Supreme Court in Bivens v. Six Unknown Federal Narcotics
Agents, 403 U.S. 388 (1971), as well as state law claims. The
district court refused to allow Vega to amend his complaint
a second time and subsequently dismissed all of his claims.

    On appeal, Vega contends that the district court erred by
(1) dismissing his Bivens claims against the federal
defendants on qualified immunity grounds, (2) dismissing
his Bivens claims against the private defendants based on the
Supreme Court’s holding in Minneci v. Pollard, 565 U.S.
118, 120 (2012), (3) dismissing his state law claims, and
(4) not permitting him to amend his complaint for a second
time. In a memorandum disposition, we address all of
Vega’s arguments except for whether Bivens should be
expanded to include access to courts and procedural due
process claims against private defendants under the First and
Fifth Amendments, respectively. In this opinion we hold
that Bivens should not be so expanded, and affirm the district
court’s dismissal.
6                  VEGA V. UNITED STATES

                                 I

    On August 20, 2008, Juan Vega, Jr. was transferred from
a federal prison in Oregon to Pioneer House to complete the
remainder of his 63-month sentence for misrepresenting a
Social Security number and to participate in a community-
based, residential drug treatment program. Pioneer House is
operated by Pioneer Human Services, a non-profit FBOP
contractor, and prisoners assigned to this type of reentry
program technically remain in the custody of the FBOP.
18 U.S.C. §§ 3621, 3624(c); 28 C.F.R. § 570.22. Once
there, Vega met with Pioneer House Counselor Bernadette
Mathis to discuss the reentry center’s policies, including the
requirement of seeking employment. Vega alleged that he
then told Mathis that he had been “medically unassigned and
not required to work at any type of job” at his previous place
of incarceration.

    Vega further alleged that he told Mathis at that meeting
that he had five pending pro se civil court cases and would
be submitting requests to leave Pioneer House to go to the
law library of the United States Court of Appeals for the
Ninth Circuit or the King County Superior Court. According
to Vega, Mathis told him that it was against FBOP and
Pioneer House policy to authorize prisoner absences for the
purpose of going to a library, including a law library. 1 Vega
also asserted that he requested visits from two attorneys
whom he had contacted about Pioneer House’s refusal to
authorize him to visit the two law libraries. Mathis allegedly
told him that attorneys are not allowed to visit prisoners at
Pioneer House.


     1
       It is unclear from the record whether Pioneer House has a law
library on site.
                  VEGA V. UNITED STATES                      7

    On September 3, 2008, Mathis prepared a document
detailing Vega’s individual program plan and goals, which
stated that Vega was in the process of seeking a medical
waiver from employment. Vega asserted that neither this
document, nor a subsequent case note on September 17,
indicated that “he was unwilling to obtain employment due
to his medical conditions.” On September 20, 2008, Vega
secured a job at Pioneer Food Services.

    On September 17, 2008, Mathis met with Vega and
provided a case note document for him to sign. Vega
refused. He alleged that on September 24, Mathis told him
that if he did not sign the resident case note, she would write
him up for “failure to program.” Vega then signed the case
note, with a notation by his signature that he was signing
“under duress.” The next day, Vega participated in a
telephone conference call with William Brown, Jr., the
FBOP Community Corrections Manager, and Pioneer House
staff to discuss the incident in which Vega had allegedly
refused to sign the case note.

    During that conference call, Vega alleged that Mathis
and Pioneer House Director Heather McIntyre informed
Brown that signing case notes was a program requirement.
Vega contended that he was merely attempting to exercise
his rights and review a copy of the applicable regulation.
According to Vega, Brown stated that he “gave very little
weight to” his request for information “because of [Vega’s]
status as a convicted felon.” Brown then told Vega to
“follow the rules and program” and warned him not to cause
any more problems while at Pioneer House. On October 8,
2008, Vega received a “level advancement” from Pioneer
House, which acknowledged that he had complied with all
work requirements, paid subsistence, complied with the
8                 VEGA V. UNITED STATES

necessary drug abuse treatment requirements, and was free
of any incident write-ups in the past thirty days.

    Vega next alleged that on October 16, 2008, Mathis and
McIntyre met with FBOP employees Brown, Kevin Straight,
and Oranda Phillips. He asserted, “[a]t that meeting, the
aforementioned Defendants, were determine[d] to make an
example out of Plaintiff, who is a black male, for his
continuous legal actions against the [FBOP] in Seattle,
Washington, and [the Pioneer House] in Seattle,
Washington, by any means.” Vega alleged that “the
Defendants designed a plan for [his] removal by writing up
a false Incident Report,” which “Counselor Mathis was
designated as the staff person to write-up[.]” Later that day,
Vega received an incident report stating that he had violated
a condition of a community program by refusing to obtain
employment due to a medical condition. Vega’s complaint
also alleged that in the incident report, Mathis said that
despite prior warnings from Brown to “follow the rules, and
work with his counselor to complete necessary
programming,” on October 16, 2008, “[s]taff became aware
that . . . Vega [was] pursuing an active case with the
Department of Labor and Industries and [was] scheduled to
go to trial this Friday, October 17, 2008.” Vega strongly
disputes these alleged violations.

    On October 17, 2008, two deputy United States marshals
removed Vega from Pioneer House and transferred him back
to federal prison at the SeaTac Federal Detention Center
(“FDC”). At no point prior to this transfer was Vega
provided with any opportunity for investigation or a hearing.
Five days after the incident and four days after Vega was
removed from Pioneer House, Pioneer Human Services
employee Donald Jackson notified FBOP that Vega’s
hearing was postponed to allow for the continuing
                  VEGA V. UNITED STATES                     9

investigation into the incident report and in light of Vega’s
transfer to FDC-SeaTac. On October 21, Pioneer House
staff conducted an investigation of the incident report,
concluded that Vega had committed a prohibited act of
violating a condition of a community program, and
recommended that Vega be removed from Pioneer House as
a sanction. No evidence was apparently cited in the
investigation report. On October 23, Jackson conducted a
disciplinary committee hearing.

    Jackson’s hearing report found that Vega had
“committed the prohibited act of Violating a condition of a
community program (Code 309). My findings [are] based
on the written account of the reporting staff member, which
indicated on October 16, 2008 at 1030 hrs. [Pioneer House]
staff became aware that [Vega was] pursuing an active case
with the Department of Labor and Industries without
permission from [Pioneer House] Staff.” The report
recommended termination at the Pioneer House, in order to
“impress upon [Vega] and other residents that this kind of
behavior will not be tolerated and that they will be held
accountable when they violate FBOP and [Pioneer House]
rules and regulations.” Ultimately, FBOP officials in the
Unit Discipline Committee (“UDC”) refused to “certify the
incident report because of a lack of evidentiary support,” and
Vega was returned to a residential reentry facility in Tacoma,
Washington, on January 15, 2009.

                              II

    On April 13, 2011, Vega filed a pro se complaint against
the United States, three federal employees (Brown, Straight,
and Phillips), the Pioneer House, and five Pioneer House
employees (McIntyre, Mathis, Kristen Cortez, Stephanie
Jones, and Jackson) alleging 15 separate counts, including
claims for constitutional violations under Bivens and several
10                VEGA V. UNITED STATES

tort claims under the Federal Tort Claims Act (“FTCA”) and
Washington law. On September 20, 2011, the district court
granted Vega’s motion for leave to file an amended
complaint. On October 4, 2011, the federal defendants filed
a motion to dismiss the amended complaint, which the
Pioneer House defendants joined.

    On December 2, 2011, the district court issued an order
granting in part, and denying in part, the motions to dismiss.
Relevant to this appeal, the court: (a) denied the federal
defendants’ motion to dismiss the Bivens claims “on the
basis that no government employee was involved in the
alleged deprivation of constitutional rights”; (b) denied the
Pioneer House employees’ motion to dismiss Vega’s Bivens
claims “on the sole basis that they are not federal
employees”; (c) granted the federal defendants’ motion to
dismiss Vega’s FTCA claims, to the extent they were
predicated on the conduct of Pioneer House and its
employees, pursuant to the “contractor” exception under the
FTCA; (d) granted the federal and Pioneer House
defendants’ motions to dismiss Vega’s tort claims for false
imprisonment, false arrest, malicious prosecution, abuse of
process, outrage/intentional infliction of emotional distress,
and invasion of privacy; and (e) denied the federal and
Pioneer House defendants’ motion to dismiss Vega’s
negligence claim as premature.

    On April 26, 2012, the Pioneer House defendants filed a
motion for summary judgment seeking dismissal of the
remaining claims against Pioneer House and its employees.
On May 7, 2012, the federal defendants also filed a summary
judgment motion. On November 1, 2012, the district court
issued an order granting in part, and denying in part, the
defendants’ motions, which it construed as motions for
judgment on the pleadings. The court granted judgment on
                  VEGA V. UNITED STATES                     11

the pleadings dismissing Vega’s First Amendment claims
against the federal defendants on qualified immunity
grounds, but denied the federal defendants’ motion as to
Vega’s Fifth Amendment due process claim. The court also
dismissed the remaining claims against the Pioneer House
defendants, including Vega’s Bivens claims, relying on the
Supreme Court’s ruling in Minneci. Additionally, the court
granted all of the defendants’ motions related to Vega’s
negligence and discrimination claims under the FTCA and
Washington state law.

    While the Pioneer House defendants’ motion for
summary judgment was pending, Vega sought leave to file a
second amended complaint. The district court denied the
motion, recognizing that leave to amend should be freely
given but also that “futility of amendment” is an appropriate
basis for denying a motion to amend. The court also
concluded that Vega’s “fail[ure] to attach his proposed
amended complaint to his motion or to articulate how he
propose[d] to amend his complaint” made it impossible for
the court “to evaluate the propriety of an amendment.” See
Local Rule 15 of the United States District Court for the
Western District of Washington (stating that a party who
seeks leave to amend a complaint must attach a copy of the
proposed amended complaint as an exhibit to his motion and
that the motion must make clear how the proposed amended
complaint differs from the original). In the following nine
months after his motion was denied, Vega never renewed his
motion with a proposed amended complaint or explained
how he proposed to amend his complaint.

    On November 15, 2012, the federal defendants filed a
motion for reconsideration of the court’s denial of its Federal
Rule of Civil Procedure (“FRCP”) 12(c) motion with respect
to Vega’s Fifth Amendment procedural due process claim.
12                VEGA V. UNITED STATES

On April 1, 2013, the court granted the motion for
reconsideration, dismissing the sole remaining Bivens due
process claim on qualified immunity grounds.

    Vega timely filed this appeal on April 9, 2013. We have
jurisdiction under 28 U.S.C. § 1291, and we review de novo
a district court’s grant of a motion to dismiss for failure to
state a claim under FRCP 12(b)(6), Garity v. APWU Nat’l
Labor Org., 828 F.3d 848, 854 (9th Cir. 2016), as well as for
a judgment on the pleadings under FRCP 12(c), Fleming v.
Pickard, 581 F.3d 922, 925 (9th Cir. 2009). “[W]e may
affirm based on any ground supported by the record.”
Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,
1121 (9th Cir. 2008) (citing Papa v. United States, 281 F.3d
1004, 1009 (9th Cir. 2002)).

                              III

    In Bivens, the Supreme Court “recognized for the first
time an implied right of action for damages against federal
officers alleged to have violated a citizen’s constitutional
rights.” Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017)
(per curiam) (quoting Corr. Servs. Corp. v. Malesko,
534 U.S. 61, 66 (2001)). Since Bivens, the Court has only
expanded this “implied cause of action” twice. Ziglar v.
Abbasi, 137 S. Ct. 1843, 1854 (2017). In Davis v. Passman,
the Court provided a Bivens remedy under the Fifth
Amendment’s Due Process Clause for gender
discrimination. 442 U.S. 228 (1979). In Carlson v. Green,
the Court expanded Bivens under the Eighth Amendment’s
Cruel and Unusual Punishments Clause for failure to provide
adequate medical treatment to a prisoner. 446 U.S. 14
(1980). Otherwise, “the Court has made clear that
expanding the Bivens remedy is now a ‘disfavored’ judicial
activity,” Abbasi, 137 S. Ct. at 1857 (citing Ashcroft v. Iqbal,
                     VEGA V. UNITED STATES                           13

556 U.S. 662, 675 (2009)), and has consistently declined to
expand this limited remedy. 2

    Here, Vega asks us to expand the Bivens remedy against
private defendants for allegedly violating his First
Amendment right to access to courts, as well as his Fifth
Amendment right to procedural due process. Although the
district court stated that “Minneci clarified that private
employees acting under color of federal law cannot be held
liable under Bivens,” Minneci’s holding was in fact much
more narrow. In Minneci, the Court examined whether to
expand the Bivens remedy to include Eighth Amendment
violations allegedly committed by employees of a private
prison. 565 U.S. at 120. In declining to do so, the Court
relied on the fact that the defendants were private employees
and that, unlike federal employees, they were subject to state
law tort claims without qualified immunity. Id. at 126–31.
As such, the Court found that state law provided an adequate,
alternative remedy, and declined to extend Bivens. Id.

   In fact, the Minneci Court did not completely foreclose
applying Bivens to private actors. See id. at 130 (“[W]e
concede that we cannot prove a negative or be totally certain

    2
      See Minneci, 565 U.S. at 120 (an Eighth Amendment suit against
prison guards at a private prison); Wilkie v. Robbins, 551 U.S. 537, 547–
48 (2007) (a due process suit against officials from the Bureau of Land
Management); Malesko, 534 U.S. at 63 (an Eighth Amendment suit
against a private prison operator); FDIC v. Meyer, 510 U.S. 471, 473–74
(1994) (a procedural due process suit against a federal agency for
wrongful termination); Schweiker v. Chilicky, 487 U.S. 412, 414 (1988)
(a procedural due process suit against Social Security officials); United
States v. Stanley, 483 U.S. 669, 671–72 (1987) (a substantive due process
suit against military officers); Chappell v. Wallace, 462 U.S. 296, 297
(1983) (a race discrimination suit against military officers); Bush v.
Lucas, 462 U.S. 367, 390 (1983) (a First Amendment suit against a
federal employer).
14                VEGA V. UNITED STATES

that the features of state tort law relevant here will
universally prove to be, or remain, as we have described
them.”). For the following reasons, however, we decline to
expand Bivens to include Vega’s First and Fifth Amendment
claims against private employees of a residential reentry
center.

                               A

    “[T]he first question a court must ask in a case like this
one is whether the claim arises in a new Bivens context, i.e.,
whether the case is different in a meaningful way from
previous Bivens cases decided by this Court.” Abbasi,
137 S. Ct. at 1864 (internal quotation marks and citation
omitted). “[A] case can present a new context for Bivens
purposes if it implicates a different constitutional right; if
judicial precedents provide a less meaningful guide for
official conduct; or if there are potential special factors that
were not considered in previous Bivens cases.” Id. The
Supreme Court has never explicitly recognized a Bivens
remedy for a First Amendment claim. See Reichle v.
Howards, 566 U.S. 658, 663 n.4 (2012) (“We have never
held that Bivens extends to First Amendment claims.”). But
see Iqbal, 556 U.S. at 675 (“[W]e assume, without deciding,
that respondent’s First Amendment claim is actionable under
Bivens.”).

    In the Ninth Circuit, however, we have previously held
that Bivens may be extended to First Amendment claims. In
Gibson v. United States, we stated that “because plaintiffs
have alleged that FBI agents acted with the impermissible
motive of curbing [the plaintiff’s] protected speech, they
have asserted a claim properly cognizable through a Bivens-
type action directly under the First Amendment.” 781 F.2d
1334, 1342 (9th Cir. 1986). See also Moss v. U.S. Secret
Serv., 572 F.3d 962, 967 n.4 (9th Cir. 2009) (“This court . . .
                  VEGA V. UNITED STATES                     15

has held that Bivens authorizes First Amendment damages
claims.”). But because neither the Supreme Court nor we
have expanded Bivens in the context of a prisoner’s First
Amendment access to court or Fifth Amendment procedural
due process claims arising out of a prison disciplinary
process, the circumstances of Vega’s case against private
defendants plainly present a “new context” under Abbasi.

                              B

    The Supreme Court in Wilkie provided a two-step
analysis when courts decide whether to recognize a Bivens
remedy. See 551 U.S. at 550. “In the first place, there is the
question whether any alternative, existing process for
protecting the interest amounts to a convincing reason for the
Judicial Branch to refrain from providing a new and
freestanding remedy in damages.” Id. (quoting Bush,
462 U.S. at 378). Second, Supreme Court precedent
“make[s] clear that a Bivens remedy will not be available if
there are ‘special factors counselling hesitation in the
absence of affirmative action by Congress.’” Abbasi, 137 S.
Ct. at 1857 (quoting Carlson, 446 U.S. at 18). Here, Vega
had adequate alternative remedies at his disposal and we
therefore decline to address whether any special factors
counsel hesitation. See generally Minneci, 565 U.S. at 131.

    “[I]f there is an alternative remedial structure present in
a certain case, that alone may limit the power of the Judiciary
to infer a new Bivens cause of action.” Abbasi, 137 S. Ct. at
1858. “Alternative remedial structures” can take many
forms, including administrative, statutory, equitable, and
state law remedies. In Abbasi, the Court stated that the
respondents likely had alternative relief in the form of a
habeas petition. Id. at 1863 (“Indeed, the habeas remedy, if
16                   VEGA V. UNITED STATES

necessity required its use, would have provided a faster and
more direct route to relief than a suit for money damages.”). 3

    Here, Vega had alternative means for relief against the
alleged violations of his First and Fifth Amendment rights
by the private defendants. First, Vega had a remedy “to seek
formal review of an issue relating to any aspect of his . . .
own confinement” under the Administrative Remedy
Program (“ARP”). 4 28 C.F.R. § 542.10(a) (emphasis
added). See Malesko, 534 U.S. at 74. Under that provision,
Vega could have sought the assistance of counsel,
§ 542.16(a), appealed any adverse findings to the Regional
Director, § 542.15(a), and then to the FBOP’s General
Counsel, id.

    Second, Vega could have sought review of the incident
report by the UDC under 28 C.F.R. § 541.7, which is exactly
what he ultimately did. During such a review, Vega would
be permitted to appear before the board, § 541.7(d), “make a
     3
       See also Minneci, 565 U.S. at 127–30 (state tort law provided
alternative means for relief); Wilkie, 551 U.S. at 553–54 (state tort law
and administrative remedies provided alternative means for relief);
Malesko, 534 U.S. at 72–73 (state tort law provided alternative means
for relief); Schweiker, 487 U.S. at 429 (Social Security statutory scheme
provided alternative means for relief); Bush, 462 U.S. at 385–88 (civil-
service regulations provided alternative means for relief).

     4
       Although the Court in Carlson and McCarthy v. Madigan, 503 U.S.
140, 151 (1992), superseded in part on other grounds by statute, Prison
Litigation Reform Act of 1995, Pub. L. 104–134, 110 Stat. 1321–71, did
not recognize the ARP as an adequate, alternative remedy for prisoners,
those cases involved violations of a prisoner’s Eighth Amendment rights
for failing to give proper medical care. In this case, however, the ARP
provides an adequate, and more appropriate, remedy to vindicate Vega’s
rights to access the courts and to procedural due process. Specifically,
the ARP could have provided for review of Pioneer House policies or
any issue in the disciplinary hearing process and procedure.
                 VEGA V. UNITED STATES                    17

statement and present documentary evidence,” § 541.7(e),
and appeal the UDC’s decision through the aforementioned
APR, § 541.7(i). In Vega’s case, this review system
ultimately resulted in a determination that the evidence was
insufficient to show that Vega failed to follow Pioneer
House program rules, and he was returned to a residential
reentry program in Tacoma, Washington.

    Third, Vega had state law claims as an alternative
remedy. In his First Amended Complaint, Vega in fact
brought state law claims against the Pioneer House
employees under (1) the Washington Law Against
Discrimination, RCW 49.60.010, et seq., and for (2) false
imprisonment, (3) intentional infliction of emotional
distress, and (4) negligence. Further, Vega asserted
additional claims for (5) false arrest, (6) malicious
prosecution, (7) abuse of process, and (8) invasion of
privacy, under the FTCA. Although the FTCA does not
apply to private employees such as the Pioneer House
defendants, see United States v. Orleans, 425 U.S. 807, 813–
14 (1976), Vega does not contend that he could not have
brought those or other state law claims directly under state
law. He merely failed to do so.

    That Vega’s state law claims ultimately failed to satisfy
the requirements of Washington law, or federal pleading
standards, does not mean that he did not have access to
alternative or meaningful remedies. See Minneci, 565 U.S.
at 129 (“State-law remedies and a potential Bivens remedy
need not be perfectly congruent.”). It simply means that
Vega did not adequately plead, or ultimately have, a
meritorious claim. Furthermore, no court has held that the
plaintiff’s lack of success due to inadequate pleading while
pursuing alternative remedies provides a basis for Bivens
relief. To do so would require the court to necessarily prove
18                VEGA V. UNITED STATES

the plaintiff’s alternative remedies for him, or be forced to
create a new remedy through Bivens.

     And although Vega contends that “[f]or [him], ‘it is
damages or nothing,’” the fact that the administrative
procedures in place to review sanctions resulted in his return
to a residential reentry center belies his claim. Expanding
Bivens in this context, therefore, seems imprudent given the
Court’s admonition that “any alternative, existing process
for protecting the interest amounts to a convincing reason for
the Judicial Branch to refrain from providing a new and
freestanding remedy in damages.” Wilkie, 551 U.S. at 550
(citing Bush, 462 U.S. at 378).

                             IV

    In light of the available alternative remedies, we decline
to expand Bivens in this context. We affirm the district
court’s dismissal of Vega’s putative Bivens claims against
the private Pioneer House defendants.

     Costs are awarded to the private Defendants-Appellees.

     AFFIRMED.